1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     JOSE ISAIAS CABRERA,                                Case No. 3:19-cv-00200-MMD-CLB
4                                             Plaintiff                   ORDER
5            v.
6     UNITED STATES OF AMERICA et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          According to the Federal Bureau of Prisons inmate database, Plaintiff is no longer

11   at the address listed with the Court. The Court notes that pursuant to Nevada Local Rule

12   of Practice IA 3-1, a “pro se party must immediately file with the court written notification

13   of any change of mailing address, email address, telephone number, or facsimile number.

14   The notification must include proof of service on each opposing party or the party’s

15   attorney. Failure to comply with this rule may result in the dismissal of the action, entry of

16   default judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R.

17   IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of this order to

18   file his updated address with this Court. If Plaintiff does not update the Court with his

19   current address within thirty (30) days from the date of entry of this order, the Court will

20   dismiss this action without prejudice.

21   II.    CONCLUSION

22          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

23   address with the Court within thirty (30) days from the date of this order.

24          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,

25   the Court shall dismiss this case without prejudice.

26          DATED: March 9, 2020.

27
28                                               UNITED STATES MAGISTRATE JUDGE
